DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/468,532 filed on September 7, 2021.  Currently claims 1-20 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Applicant’s disclosure of related application information including claiming benefit of US provisional application is acknowledged.  

Claim Objections
4.	Claims 1, 7, 11, and 17 are objected to because of the following informalities:
Regarding claim 1, line 11: in the context of the claim “encode” should be replaced with “encoded.”  
Regarding claim 7, line 2: in the context of the claim “encode” should be replaced with “encoded.”  
Regarding claim 11, line 14: in the context of the claim “encode” should be replaced with “encoded.”  
Regarding claim 17, line 2: in the context of the claim “encode” should be replaced with “encoded.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, it is unclear what Applicant meant by “encoding includes encoding a TID mask.”  It is unclear how TID is being masked, when TID is essentially a unique identifier identifying the RFID.
Claim 16 is rejected on the same ground as claim 6.
	Appropriate correction and/or clarification is required.
	 
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-5, 7, 11-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0116034 A1 to Satake et al. (cited by Applicant, hereinafter “Satake”).
Regarding claims 1 and 11, Satake teaches a system and a computer-implemented method of synchronizing RFID label and the printed information (see abstract and paragraph 0013) the method comprising scanning an image of the data by an optical code reading unit 6 (see figure 2 and paragraph 0061) which was printed by the printer engine 1 and the printer controller 22 (see paragraph 0052); and the information read by the optical reading unit 6 is transformed and encoded by the RFID write-data generating subsystem 23 (see paragraph 0062) and written into the RFID tag by RFID writing unit 59.  Although Satake does not use the term “TID,” when RFID is processed, the serial number or unique identifying number of the RFID is used.  Examiner carefully reviewed the specification to see if there’s any particular limitation attached to the “mask encoding” as limited in claim 1, however, “mask encoding” does not convey any additional limitation, and therefore taught by the writing RFID tag of Satake.  Satake further teaches printing labels and encoding RFID tag which are done in synchronous manner.  
Regarding claims 2 and 12, figure 3 shows some of the data encoded in a barcode and RFID tag.  As shown in figure 12, a computer 4 is used in entering information using application program 41 (see paragraph 0088).
Regarding claims 3-5 and 13-15, the printed image is a barcode 20 (see figure 3), and the barcode can be in the form of one-dimensional or two-dimensional barcode (see paragraph 0055).  
Regarding claims 7 and 17, Examiner interprets EPC stands for “Electronic Product Code.”  The specification of the instant application uses EPC but does not disclose what EPC stands for.  Accordingly, the information encoded in the barcode or RFID of Satake is interpreted as EPC.  
Regarding claim 11, see the description for claim 1 above.  Further relying on figure 2, the computer 4 has a processor (see paragraph 0089) such as CPU, memory and data storage units.

Allowable Subject Matter
10.	Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter: The claims are directed at a computer-implement method for encoding information using a label printer and RFID encoder in synchronized manner.  The method further includes receiving barcode offset from the user (see instant application, figures 7A and 7B, and paragraphs 0075 and thereafter) , and that information is used in making up serialization data which is to be transferred and encoded into RFID tag.  Such a method is neither disclosed nor suggested by the cited references.  The limitations of claims 9 and 10 is also allowable.  Claims 8 and 18 should be amended to clarify how the offset is used in the method (not just including the offset as currently limited in claims 8 and 18).  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
July 25, 2022